Per Curiam.
The rule is now well established that a petition for a belated appeal must not only show cause for the delay but “. . . there must be a . . . prima facie showing made of merit to the appeal.” Ewbank’s Indiana Criminal Law, §541, p. 351, and cases cited.
Petitioner states as a conclusion “that there is a prima facie showing made of merits,” but fails completely to state any facts by which the merit of such appeal might be ascertained.
The petition is therefore dismissed.
Note. — Reported in 142 N. E. 2d 432.